—In a hybrid proceeding pursuant to CPLR article 78 to review determinations of the Town Board of the Town of Brookhaven granting applications to repeal a recorded covenant and restriction and to rezone the subject property, and an action for a judgment declaring these determinations invalid, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered October 22, 1992, which, inter alia, dismissed the proceeding and action.
Ordered that the judgment is affirmed, with one bill of costs.
This case involves two applications by the owner of a parcel of land to be relieved from a restrictive covenant previously imposed on the property by the Town Board of the Town of Brookhaven and for the rezoning of the property in order to build a medical building complex. The petitioners essentially contend that in issuing "negative declarations”, the Town Board did not satisfy the mandate of the State Environmental Quality Review Act (SEQRA) since it failed to identify the relevant areas of environmental concern and failed to take a "hard look” at them (see, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417). However, the "negative declarations” are adequately supported by the record (see, East Thirteenth St. Community Assn. v New York State Urban Dev. Corp., 189 AD2d 352; cf., Matter of Cannon v Murphy, 196 AD2d 498; Matter of Kirk-Astor Dr. Neighborhood Assn. v Town Bd., 106 AD2d 868).
We have reviewed the petitioners’ remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Eiber and O’Brien, JJ., concur.